Erwin, J.
This action was begun by appellant to recover possession of and quiet title to a thirty-foot strip off of the west end of lots 101 and 102 in the Indianapolis Rolling Mills Company’s first addition to the city of Brazil, Clay County. The pleadings and issues and findings in this case are the same as in Vandalia R. Co. v. Wheeler (1914), ante 424, 103 N. E. 1069, except that the answer in disclaimer in this case, disclaims any interest in a strip about eight feet wide off of the west end of said lots 101 and 102, and particularly described in said answer of disclaimer. On the authority of Vandalia R. Co. v. Wheeler, supra, this judgment is reversed with instructions to the court below to grant a new trial.